 

Exhibit 10.1

 

EXECUTION VERSION

 



October 8, 2020

 

Social Capital Hedosophia Holdings Corp. V

317 University Ave, Suite 200

Palo Alto, CA 94301

 

Re:       Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into or
proposed to be entered into by and between Social Capital Hedosophia Holdings
Corp. V, a Cayman Islands exempted company (the “Company”), and Credit Suisse
Securities (USA) LLC, as the representative of the several underwriters named
therein (the “Underwriters”), relating to an underwritten initial public
offering (the “Public Offering”), of 80,500,000 of the Company’s units
(including up to 10,500,000 units that may be purchased to cover
over-allotments, if any) (the “Units”), each comprised of one Class A ordinary
share of the Company, par value $0.0001 per share (each, an “Ordinary Share”),
and one-fourth of one redeemable warrant (each whole warrant, a “Warrant”). Each
Warrant entitles the holder thereof to purchase one Ordinary Share at a price of
$11.50 per share, subject to adjustment. The Units shall be sold in the Public
Offering pursuant to registration statements on Form S-1 and a prospectus (the
“Prospectus”) filed by the Company with the Securities and Exchange Commission
(the “Commission”). Certain capitalized terms used herein are defined in
paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, SCH Sponsor V LLC, a Cayman Islands limited liability company (the
“Sponsor”), and the other undersigned persons (each, an “Insider” and
collectively, the “Insiders”), hereby agrees with the Company as follows:

 

1.                  The Sponsor and each Insider agrees with the Company that if
the Company seeks shareholder approval of a proposed Business Combination, then
in connection with such proposed Business Combination, it, he or she shall (i)
vote any Shares owned by it, him or her in favor of any proposed Business
Combination (including any proposals recommended by the Company’s Board of
Directors in connection with such Business Combination) and (ii) not redeem any
Shares owned by it, him or her in connection with such shareholder approval.

 



 

 

 

2.                  The Sponsor and each Insider hereby agrees with the Company
that in the event that the Company fails to consummate a Business Combination
within 24 months from the closing of the Public Offering, or such later period
approved by the Company’s shareholders in accordance with the Company’s amended
and restated memorandum and articles of association, as they may be amended from
time to time, the Sponsor and each Insider shall take all reasonable steps to
cause the Company to (i) cease all operations except for the purpose of winding
up, (ii) as promptly as reasonably possible but not more than ten (10) business
days thereafter, redeem 100% of the Ordinary Shares sold as part of the Units in
the Public Offering (the “Offering Shares”), at a per share price, payable in
cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest (less up to $100,000 of interest to pay dissolution expenses
and which interest shall be net of taxes payable), divided by the number of then
issued and outstanding Offering Shares, which redemption will completely
extinguish all Public Shareholders’ rights as shareholders (including the right
to receive further liquidation distributions, if any), and (iii) as promptly as
reasonably possible following such redemption, subject to the approval of the
Company’s remaining shareholders and the Company’s board of directors, liquidate
and dissolve, subject in each case to the Company’s obligations under Cayman
Islands law to provide for claims of creditors and the requirements of other
applicable law. The Sponsor and each Insider agrees to not propose any amendment
to the Company’s amended and restated memorandum and articles of association (i)
to modify the substance or timing of the Company’s obligation to allow
redemption in connection with the Company’s initial Business Combination or to
redeem 100% of the Offering Shares if the Company does not complete its initial
Business Combination within 24 months from the closing of the Public Offering,
or (ii) with respect to any other provision relating to shareholders’ rights or
pre-initial Business Combination activity, unless the Company provides its
Public Shareholders with the opportunity to redeem their Offering Shares upon
approval of any such amendment at a per share price, payable in cash, equal to
the aggregate amount then on deposit in the Trust Account, including interest
(which interest shall be net of taxes payable), divided by the number of then
issued and outstanding Offering Shares.

 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it. The Sponsor and each
Insider hereby further waives, with respect to any Shares held by it, him or
her, if any, any redemption rights it, he or she may have in connection with
(x) the consummation of a Business Combination, including, without limitation,
any such rights available in the context of a shareholder vote to approve such
Business Combination or in the context of a tender offer made by the Company to
purchase Ordinary Shares and (y) a shareholder vote to amend the Company’s
amended and restated memorandum and articles of association (i) to modify the
substance or timing of the Company’s obligation to allow redemption in
connection with the Company’s initial Business Combination or to redeem 100% of
the Offering Shares if the Company does not complete its initial Business
Combination within 24 months from the closing of the Public Offering, or (ii)
with respect to any other provision relating to shareholders’ rights or
pre-initial Business Combination activity (although the Sponsor and the Insiders
shall be entitled to redemption and liquidation rights with respect to any
Offering Shares it or they hold if the Company fails to consummate a Business
Combination within 24 months from the date of the closing of the Public
Offering).

 

3.                  Notwithstanding the provisions set forth in paragraphs 7(a)
and (b) below, during the period commencing on the effective date of the
Underwriting Agreement and ending 180 days after such date, the Sponsor and each
Insider shall not, without the prior written consent of Credit Suisse Securities
(USA) LLC, offer, sell, contract to sell, pledge or otherwise dispose of (or
enter into any transaction that is designed to, or might reasonably be expected
to, result in the disposition (whether by actual disposition or effective
economic disposition due to cash settlement or otherwise)), directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16
(“Section 16”) of the Securities Exchange Act of 1934, as amended, and the rules
and regulations of the Commission promulgated thereunder, with respect to, any
Units, Shares, Warrants or any securities convertible into, or exercisable, or
exchangeable for, Ordinary Shares, or publicly announce an intention to effect
any such transaction; provided, however, that the foregoing does not apply to
the forfeiture of any Founder Shares pursuant to their terms or any transfer of
Founder Shares to any current or future independent director of the company (as
long as such current or future independent director transferee is subject to
this Letter Agreement or executes an agreement substantially identical to the
terms of this Letter Agreement, as applicable to directors and officers at the
time of such transfer; and as long as, to the extent any Section 16 reporting
obligation is triggered as a result of such transfer, any related Section 16
filing includes a practical explanation as to the nature of the transfer). The
provisions of this paragraph will not apply if the release or waiver is effected
solely to permit a transfer not for consideration and the transferee has agreed
in writing to be bound by the same terms described in this Letter Agreement to
the extent and for the duration that such terms remain in effect at the time of
the transfer.

 



2

 

 

4.                  In the event of the liquidation of the Trust Account, the
Sponsor (which for purposes of clarification shall not extend to any other
shareholders, members or managers of the Sponsor) agrees to indemnify and hold
harmless the Company against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all legal or other
expenses reasonably incurred in investigating, preparing or defending against
any litigation, whether pending or threatened, or any claim whatsoever) to which
the Company may become subject as a result of any claim by (i) any third party
for services rendered (other than the Company’s independent registered public
accountants) or products sold to the Company or (ii) a prospective target
business with which the Company has discussed entering into a transaction
agreement (a “Target”); provided, however, that such indemnification of the
Company by the Sponsor shall apply only to the extent necessary to ensure that
such claims by a third party for services rendered (other than the Company’s
independent registered public accountants) or products sold to the Company or a
Target do not reduce the amount of funds in the Trust Account to below (i)
$10.00 per Offering Share or (ii) such lesser amount per Offering Share held in
the Trust Account as of the date of the liquidation of the Trust Account due to
reductions in the value of the trust assets, in each case, net of the amount of
interest earned on the property in the Trust Account which may be withdrawn to
pay taxes, except as to any claims by a third party who executed a waiver of any
and all rights to seek access to the Trust Account and except as to any claims
under the Company’s indemnity of the Underwriters against certain liabilities,
including liabilities under the Securities Act of 1933, as amended. In the event
that any such executed waiver is deemed to be unenforceable against such third
party, the Sponsor shall not be responsible to the extent of any liability for
such third party claims. The Sponsor shall have the right to defend against any
such claim with counsel of its choice reasonably satisfactory to the Company if,
within 15 days following written receipt of notice of the claim to the Sponsor,
the Sponsor notifies the Company in writing that it shall undertake such
defense.

 

5.                  To the extent that the Underwriters do not exercise their
over-allotment option to purchase up to an additional 10,500,000 Units within 45
days from the date of the Prospectus (and as further described in the
Prospectus), the Sponsor agrees that it shall forfeit, at no cost, a number of
Founder Shares in the aggregate equal to 2,625,000 multiplied by a fraction, (i)
the numerator of which is 10,500,000 minus the number of Units purchased by the
Underwriters upon the exercise of their over-allotment option, and (ii) the
denominator of which is 10,500,000. All references in this Letter Agreement to
Founder Shares of the Company being forfeited shall take effect as surrenders
for no consideration of such Founder Shares as a matter of Cayman Islands law.
The forfeiture will be adjusted to the extent that the over-allotment option is
not exercised in full by the Underwriters so that the number of Founder Shares
will equal an aggregate of 20.0% of the Company’s issued and outstanding Shares
after the Public Offering.

 



3

 

 

6.                  The Sponsor and each Insider hereby agrees and acknowledges
that: (i) the Underwriters and the Company would be irreparably injured in the
event of a breach by such Sponsor or Insider of its, his or her obligations
under paragraphs 1, 2, 3, 4, 5, 7(a), 7(b), and 9 of this Letter Agreement (ii)
monetary damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to seek injunctive relief, in addition to
any other remedy that such party may have in law or in equity, in the event of
such breach.

 

7.                  (a) The Sponsor and each Insider agrees that it, he or she
shall not Transfer (as defined below) any Founder Shares (or Ordinary Shares
issuable upon conversion thereof) until the earlier of (A) one year after the
completion of the Company’s initial Business Combination and (B) subsequent to
the Business Combination, (x) if the last reported sale price of the Ordinary
Shares equals or exceeds $12.00 per share (as adjusted for share sub-divisions,
share dividends, rights issuances, reorganizations, recapitalizations and the
like) for any 20 trading days within any 30-trading day period commencing at
least 150 days after the Company’s initial Business Combination or (y) the date
following the completion of the Company’s initial Business Combination on which
the Company completes a liquidation, merger, share exchange, reorganization or
other similar transaction that results in all of the Company’s shareholders
having the right to exchange their Ordinary Shares for cash, securities or other
property (the “Founder Shares Lock-up Period”).

 

(b)               The Sponsor and each Insider agrees that it, he or she shall
not Transfer any Private Placement Warrants (or Ordinary Shares issued or
issuable upon the exercise or conversion of the Private Placement Warrants),
until 30 days after the completion of a Business Combination (the “Private
Placement Warrants Lock-up Period”, together with the Founder Shares Lock-up
Period, the “Lock-up Periods”).

 

(c)               Notwithstanding the provisions set forth in paragraphs 7(a)
and (b), transfers of the Founder Shares, Private Placement Warrants and
Ordinary Shares issued or issuable upon the exercise or conversion of the
Private Placement Warrants or the Founder Shares, are permitted (a) to the
Company’s directors or officers, any affiliates or family members of the
Company’s directors or officers, the Sponsor, any members of the Sponsor or any
affiliates of the Sponsor; (b) in the case of an individual, by gift to a member
of the individual’s immediate family, or to a trust, the beneficiary of which is
a member of the individual’s immediate family or an affiliate of such person, or
to a charitable organization; (c) in the case of an individual, by virtue of
laws of descent and distribution upon death of the individual; (d) in the case
of an individual, pursuant to a qualified domestic relations order; (e) by
private sales or transfers made in connection with the consummation of the
Company’s Business Combination at prices no greater than the price at which the
securities were originally purchased; (f) in the event of the Company’s
liquidation prior to the Company’s completion of an initial Business
Combination; (g) in the case of an entity, by virtue of the laws of its
jurisdiction or its organizational documents or operating agreement; and (h) in
the event of the Company’s completion of a liquidation, merger, share exchange,
reorganization or other similar transaction which results in all of the
Company’s shareholders having the right to exchange their Ordinary Shares for
cash, securities or other property subsequent to the completion of the Company’s
initial Business Combination; provided, however, that, in the case of clauses
(a) through (e), these permitted transferees must enter into a written agreement
with the Company agreeing to be bound by the transfer restrictions in this
Agreement.

 



4

 

 

8.                  The Sponsor and each Insider represents and warrants that
it, he or she has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked. Each Insider’s
biographical information furnished to the Company, if any (including any such
information included in the Prospectus), is true and accurate in all respects
and does not omit any material information with respect to such Insider’s
background. Each Insider’s questionnaire furnished to the Company, if any, is
true and accurate in all respects. Each Insider represents and warrants that: it
is not subject to or a respondent in any legal action for, any injunction,
cease-and-desist order or order or stipulation to desist or refrain from any act
or practice relating to the offering of securities in any jurisdiction; it has
never been convicted of, or pleaded guilty to, any crime (i) involving fraud,
(ii) relating to any financial transaction or handling of funds of another
person, or (iii) pertaining to any dealings in any securities and it is not
currently a defendant in any such criminal proceeding.

 

9.                  Except as disclosed in, or as expressly contemplated by, the
Prospectus, neither the Sponsor nor any Insider nor any affiliate of the Sponsor
or any Insider, nor any director or officer of the Company, shall receive from
the Company any finder’s fee, reimbursement, consulting fee, monies in respect
of any repayment of a loan or other compensation prior to, or in connection with
any services rendered in order to effectuate the consummation of the Company’s
initial Business Combination (regardless of the type of transaction that it is).

 

10.              The Sponsor and each Insider has full right and power, without
violating any agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as a
director on the board of directors of the Company and hereby consents to being
named in the Prospectus as a director of the Company.

 

11.              As used herein, (i) “Business Combination” shall mean a merger,
share exchange, asset acquisition, share purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Shares” shall mean, collectively, the Ordinary Shares and the Founder Shares;
(iii) “Founder Shares” shall mean the 20,125,000 Class B Ordinary Shares, par
value $0.0001 per share, issued and outstanding immediately prior to the
consummation of the Public Offering; (iv) “Initial Shareholders” shall mean the
Sponsor and any other person that holds Founder Shares; (v) “Private Placement
Warrants” shall mean the Warrants to purchase an aggregate of 8,000,000 Ordinary
Shares of the Company that the Sponsor has agreed to purchase for an aggregate
purchase price of $16,000,000, or $2.00 per Warrant, in a private placement that
shall occur simultaneously with the consummation of the Public Offering; (vi)
“Public Shareholders” shall mean the holders of securities issued in the Public
Offering; (vii) “Trust Account” shall mean the trust fund into which a portion
of the net proceeds of the Public Offering shall be deposited; and (viii)
“Transfer” shall mean the (a) sale of, offer to sell, contract or agreement to
sell, hypothecate, pledge, grant of any option to purchase or otherwise dispose
of or agreement to dispose of, directly or indirectly, or establishment or
increase of a put equivalent position or liquidation with respect to or decrease
of a call equivalent position within the meaning of Section 16, (b) entry into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of any security, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (c) public announcement of any intention to effect any transaction
specified in clause (a) or (b).

 



5

 

 

12.              This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by (1) each Insider that is the subject of any such change,
amendment, modification or waiver and (2) the Sponsor.

 

13.              No party hereto may assign either this Letter Agreement or any
of its rights, interests, or obligations hereunder without the prior written
consent of the other party. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This Letter Agreement
shall be binding on the Sponsor and each Insider and their respective
successors, heirs and assigns and permitted transferees.

 

14.              This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York. The parties
hereto (i) all agree that any action, proceeding, claim or dispute arising out
of, or relating in any way to, this Letter Agreement shall be brought and
enforced in the courts of New York City, in the State of New York, and
irrevocably submit to such jurisdiction and venue, which jurisdiction and venue
shall be exclusive and (ii) waive any objection to such exclusive jurisdiction
and venue or that such courts represent an inconvenient forum.

 

15.              Any notice, consent or request to be given in connection with
any of the terms or provisions of this Letter Agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery or facsimile or other
electronic transmission.

 

16.              Each party hereto shall not be liable for any breaches or
misrepresentations contained in this Letter Agreement by any other party to this
Letter Agreement (including, for the avoidance of doubt, any Insider with
respect to any other Insider), and no party shall be liable or responsible for
the obligations of another party, including, without limitation, indemnification
obligations and notice obligations.

 

17.              This Letter Agreement shall terminate on the earlier of (i) the
expiration of the Lock-up Periods and (ii) the liquidation of the Company;
provided, however, that this Letter Agreement shall earlier terminate in the
event that the Public Offering is not consummated and closed by June 30, 2021;
provided further that paragraph 4 of this Letter Agreement shall survive such
liquidation.

 

18.              This Letter Agreement may be executed in any number of original
or facsimile counterparts and each of such counterparts shall for all purposes
be deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

[Signature page follows]

 



6

 

 

  Sincerely,         SCH Sponsor V LLC       By: /s/ Chamath Palihapitiya    
Name:      Chamath Palihapitiya     Title:        Chief Executive Officer

 





[Signature Page to Letter Agreement]

 



 

 

 



  /s/ Chamath Palihapitiya   Name: Chamath Palihapitiya

 





[Signature Page to Letter Agreement]

 



 

 

 



  /s/ Ian Osborne   Name:Ian Osborne



 

[Signature Page to Letter Agreement]

 



 

 

 



  /s/ Steven Trieu   Name:Steven Trieu



 

[Signature Page to Letter Agreement]

 



 

 

 



  /s/ Simon Williams   Name:Simon Williams



 

[Signature Page to Letter Agreement]

 



 

 

 



  /s/ Jay Parikh   Name:Jay Parikh



 

[Signature Page to Letter Agreement]

 



 

 

 



Acknowledged and Agreed:       Social Capital Hedosophia Holdings Corp. V      
By: /s/ Chamath Palihapitiya     Name:     Chamath Palihapitiya     Title:
      Chief Executive Officer  



 

[Signature Page to Letter Agreement]

 



 

 

 